 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK RENE ROSILES,                               No. 2:17-cv-2600 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    C. PFEIFFER,
15                       Respondent.
16

17

18          While it is understandable that petitioner, proceeding pro se , filed evidence in a reply
19   brief, having been advised by respondent that he had no evidence justifying equitable tolling, it is
20   unfair to respondent not to have a chance to respond to such evidence. Therefore, respondent has
21   fourteen days in which to respond to the evidence submission. No further briefing is authorized
22   unless and until a court order issues requesting such.
23   Dated: March 7, 2019
                                                   /s/ Gregory G. Hollows
24
                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
